Citation Nr: 0114628	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable rating for the service-connected 
residual appendectomy scar.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to June 
1944.  

This appeal arises from a December 1997 rating decision of 
the RO.  

In March 2000 the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  The service-connected residual appendectomy scar is not 
shown to be tender or painful on objection demonstration or 
poorly nourished with repeated episodes of ulceration or to 
be productive of related functional loss or any 
disfigurement.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residual appendectomy scar are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
§ 5107 (Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118 including Diagnostic Code 7803, 7804, 7805 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

By rating decision of August 1944, service connection was 
established for a well-healed appendectomy scar and a 
noncompensable rating was assigned.  

In November 1997, the veteran requested an increased rating 
for "residual of abdominal wounds" but made no specific 
complaint concerning this claim.  VA clinical reports 
subsequently received do not mention this condition.  

In September 1998, the veteran's spouse testified in the 
presence of the veteran before a Hearing Officer at the RO 
that the veteran's mental state had affected his memory; he 
essentially could remember nothing.  She testified that he 
was currently hospitalized at the VA Hospital in Columbia and 
had obtained a hospital pass to attend the hearing.  The 
veteran himself referred to his appendectomy scar and 
indicated that he had some problem when stooping down.  When 
asked, he stated that the scar was tender and itched.  His 
spouse said that he had complained of itching at the scar 
site and that the hospital had given the veteran small 
bottles of lotion for the scar.  The veteran indicated 
agreement with that statement.  

In March 2000, the Board remanded the case to the RO in order 
to obtain additional treatment records and to afford the 
veteran an opportunity to have a VA examination.  

Outpatient treatment reports received in April 2000 do not 
mention the residual scar.  

According to a July 2000 VA compensation and pension 
examination report, the examiner reviewed the claims file.  
The veteran reported that he currently had constant itching 
and occasional pain at the scar site and that calamine lotion 
helped.  The examiner reported that there was no spasm in the 
area.  The examiner reported that there was a 7-cm oblique 
scar in the right lower quadrant.  The scar was well healed 
with no puckering, scaling or rash.  It was not tender to 
palpation, and there was no apparent hypersensitivity.  The 
skin appeared normal.  The assessment was that of a normal 
appendectomy scar with no evidence of neuroma and/or 
hypersensitivity.  

According to an October 2000 VA mental disorders examination, 
the veteran's cognitive function was seriously impaired, he 
could not correctly state where he was or what year it was, 
and he suffered from Parkinson's disease.


Legal Analysis

The Board finds that all relevant evidence has been obtained 
and that VA's duty to assist the veteran has been fulfilled.  
38 U.S.C.A. § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  Clearly, all 
the available treatment records have been provided by VA.  A 
VA examination also was performed in accordance with the 
Remand by the Board.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion. 38 C.F.R. §§ 4.1, 4.10, 4.40 (2000).  

According to the RO, the appendectomy scar is noncompensably 
rated under Diagnostic Code 7341-7805.  The Board notes that 
Diagnostic Code 7341 does not currently appear at 38 C.F.R. 
§ 4.114 (2000), although it is still listed at 38 C.F.R. Part 
4, Appendixes B and C under "wounds, incised, healed, 
abdominal wall." 

A service-connected scar that is tender and painful on 
objective demonstration warrants a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

A service-connected scar that is poorly nourished and subject 
to repeated episodes of ulceration warrants a 10 percent 
disability rating.  38 C.F.R. § Diagnostic Code 7803 (2000).  

A service-connected scar may be rated on the basis of 
limitation of motion of the part affected.  38 C.F.R. § 
Diagnostic Code 7805 (2000).  

The veteran had testified that he had occasional scar pain 
when stooping.  However, the recent VA examiner reported that 
the scar was well healed with no ulceration and did not find 
any tenderness during palpation or other hypersensitivity.  
While the VA examiner did not identify a relate any 
functional loss or pain during stooping on evaluation of the 
service-connected scar, his statements indicate to the Board 
that the scar was asymptomatic.  Similarly, no competent 
evidence has been presented by the veteran to support his 
assertions that the residual scarring is disabling to a 
compensable degree.  Hence, an increased rating is not for 
assignment in this case.   

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  Nor has the veteran asserted such difficulty.  In 
the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96.  



ORDER

An increased (compensable) rating for the service-connected 
residual appendectomy scar is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

